Title: Tobias Lear to Henry Knox, 11 December 1792
From: Lear, Tobias
To: Knox, Henry



United States [Philadelphia] Decr 11th 1792

By the President’s command T. Lear has the honor to return to the Secretary of War the Speeches to the Chiefs of the Six Nations

and to the hostile Indians which have been submitted to the President, and to inform the Secretary that their contents embrace the President’s ideas on that subject. The President observes that the Secretary will write to General Wayne respecting Corn Planter, and to Genl Chapin respecting Red Jacket as he intended.

Tobias Lear.Secretary to the president of the United States

